Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.
Applicant’s election without traverse of claims 1-3 and 11-13 in the reply filed on 03/04/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US PG Pub. 20110196286 A1).
Regarding claim 1, Robertson discloses an ultrasonic cutting tip (Figure 55) comprising: a hollow shaft (950) with a proximal end and a distal end (Paragraph [0141]), the proximal end configured to be attached to an ultrasonic hand piece (Figures 1A-1B) capable of producing torsional vibration along a direction of vibration (Figure 2, Paragraph [0152]; torsional motion is synonymous with rotational and twisting motion as mentioned in application 16/366,425; arrow A in Figures 52-55 below) and the distal end having a smooth continuous surface (Figure 55, Paragraph [0197]), the hollow shaft (950) having an longitudinal axis (Figure 2, Paragraph [0152], arrow B in Figures 52-55 below) that extends through an interior lumen of the hollow shaft (950); an opening (954) located near the distal end (952) of the hollow 
Regarding claim 3, Robertson discloses the ultrasonic cutting tip (Figure 55) of claim 1 wherein the opening (954) is slot- shaped (Figure 55, a slot is a rectangle with softer edges as shown in Figure 55) and traverses a wall of the hollow shaft at an right angle (Figure 54 and 60, arrow D is perpendicular to the axis and traverses the wall of the opening which is at a right angle) so as to form a leading edge and a trailing edge (whichever the path of motion one edge will be leading and the other would be trailing, in this case leading 997 and trailing 995 exist) along the length of the opening (Figure 58-59, 994) and further wherein the length (L) of the opening (954) is oriented parallel (length is parallel to the opening as shown as the arrow B in Figure 55 below) to the longitudinal axis (arrow B in Figures 52-55 below) of the hollow shaft (950). 
Regarding claim 11, Robertson discloses an ultrasonic cutting instrument (Figures 1A-2) comprising: an ultrasonic hand piece (100), the ultrasonic hand piece (100) producing vibration along a direction of vibration (Paragraph [0152], arrow A in Figures 52-55 below); and a cutting tip (Figure 55) comprising: a hollow shaft (950) with a proximal end and a distal end (Paragraph [0141]), the proximal end configured to be attached to an ultrasonic hand piece (Figures 1A-1B) capable of producing torsional vibration along a direction of vibration (Figure 2, Paragraph [0152]; torsional motion is synonymous with rotational and twisting motion as mentioned in application 16/366,425, arrow A in Figures 52-55 below) and the distal end having a smooth continuous surface (Figure 55, Paragraph [0197]), the hollow shaft (950) having an longitudinal axis (Figure 2, Paragraph [0152], arrow B in Figures 52-55 below) that extends through an interior lumen of the hollow shaft (950); an opening (954) located near the distal end (952) of the hollow shaft (950), the opening (954) having a width (W) and a length 
Regarding claim 13, Robertson discloses the ultrasonic cutting tip (Figure 55) of claim 1 wherein the opening (954) is slot- shaped (Figure 55, a slot is a rectangle with softer edges as shown in Figure 55) and traverses a wall of the hollow shaft at an right angle (Figure 54 and 60, arrow D is perpendicular to the axis and traverses the wall of the opening which is at a right angle) so as to form a leading edge and a trailing edge (whichever the path of motion one edge will be leading and the other would be trailing, in this case leading 997 and trailing 995 exist) along the length of the opening (Figure 58-59, 994) and further wherein the length (L) of the opening (954) is oriented parallel (length is parallel to the opening as shown as arrow B in Figures 52-55 below) to the longitudinal axis (arrow C in Figures 52-54) of the hollow shaft (950). 

    PNG
    media_image1.png
    553
    405
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    299
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US PG Pub. 20110196286 A1) in view of RAKHIMOV (RU 2685902 C1).
Regarding claims 2 and 12, Robertson discloses the ultrasonic cutting tip (Figure 55) of claim 1 and of claim 11 wherein the opening (954) is slot- shaped (Figure 55, a slot is a rectangle with softer edges as shown in Figure 55) and further wherein the length (L) of the opening (954) is oriented parallel (length is parallel to the opening as shown in Figure 55) to the longitudinal axis (Figures 52-54) of the hollow shaft (950). Robertson fails to disclose the opening traverses a wall of the hollow shaft at an oblique angle so as to form a leading edge and a trailing edge along the length of the opening. 
However, RAKHIMOV teaches (Figures 1-4 below) the opening (4) traverses a wall of the hollow shaft (6) at an oblique angle (as mentioned in the disclosure: “It has been experimentally established that the change in the wall thickness of the cannula is optimal, in which the cutting edge has an angle of 45 ° to 60 ° with respect to the longitudinal axis of the cannula, while the surface of the chamfer being formed is oriented towards the outside”; an oblique angle is any angle that does not equal 90 degrees) so as to form a leading edge and a trailing edge (whichever the path of motion one edge will be leading and the other would be trailing, in this case leading 10/Robertson 997 and trailing 10/Robertson 995 exist) along the length of the opening.

    PNG
    media_image3.png
    320
    415
    media_image3.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Robertson to incorporate the teachings of RAKHIMOV in order to have “a concentration of a cavitation cloud observed in the projection of the working hole, an increase in the suction area of the removed tissue to the working hole, as well as an increase in the efficiency of fragmentation of dense pathological structures. When reducing the angle of the cutting edge of less than 45 °, a decrease in the strength of the cannula wall and its increased fragility is observed, while increasing the angle of the cutting edge of more than 60 ° decreases the cutting ability when cutting dense pathological structures” (RAKHIMOV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARWA MOSTAFA/Examiner, Art Unit 3771                                                                    


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771